Mr. Justice McBride
delivered the opinion of the court.
1. The second mortgage was clearly given for a valuable consideration. The evidence of Roberts is to the effect that he was owing Ladd & Bush a large sum of money secured by mortgages; that he was in default for interest and on other accounts, and, when he applied for aid, they suggested that he give them a note for $2,000, and the second mortgage, partly as additional security *172and partly as representing an additional advance of $300 or $400. Roberts’ testimony also indicates that a portion of these prior loans had been used to assist Williamson in making improvements, paying for hired help, and for the hop picking. Under the circumstances, we see no reason for holding the last note and mortgage void.
2. The plaintiffs had a right to rely on the written statement of Williamson that Roberts was the owner of the land, and, if the subsequent transactions have been to his prejudice, he cannot be heard to complain. He had not demanded any marshaling of securities with respect to that part of the debt covered by other mortgages, and in the present state of the pleadings and evidence it is impossible for this court to afford him any relief by directing that other security be exhausted before recourse is had upon the land in controversy. Besides this, the testimony seems clear that Williamson had the deeds from Emmett made to Roberts with a view of delaying the claims of other creditors.
3. Under these circumstances, a court of equity will not interfere to protect him from the consequences of his fraudulent acts. The decree of the circuit court will therefore be modified and a decree entered foreclosing both mortgages, with an allowance of $50 upon the first and $100 upon the second as attorney’s fees, reserving, however, to defendant Williamson the statutory right of redemption. Modified : Decree Rendered.